Citation Nr: 1125889	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-06 178	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a depressive disorder. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a neck disorder. 

5.  Entitlement to an initial compensable evaluation for hearing loss in the right ear prior to March 2, 2010. 

6.  Entitlement to an initial compensation evaluation for bilateral hearing loss since March 2, 2010.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1994 to February 1997.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied service connection hearing loss, tinnitus, and a depressive disorder.  

In pertinent part, a November 2008 rating decision granted service connection for hearing loss in the right ear which was assigned an initial noncompensable rating, both effective November 3, 2005 (date of original claim for service connection).  As relevant here, a March 2010 rating decision denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  A September 2010 rating decision granted service connection for hearing loss in the left ear and a noncompensable evaluation was assigned for bilateral hearing loss, all effective March 2, 2010 (date of VA examination showing a hearing loss in the left ear by VA standards).  

The Veteran testified at a February 2011 videoconference in support of her claims.  A transcript thereof is on file.  At that time claims for service connection for a heart condition, synocopal episodes; residuals of a fracture of the right foot; and increased initial staged ratings for service-connected asthma, were withdrawn.  See pages 2 and 3 of the transcript.  Also, the record was held open for 60 days to provide the Veteran an opportunity to submit additional evidence.  Page 2 of the transcript.  That evidence was received in within the 60 day time period, along with a waiver of initial RO consideration of that evidence.  

Although the Veteran's current claim was originally phrased as entitlement to service connection for a depressive disorder, in light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has recharacterized the issue as stated on the title page inasmuch as there are diagnoses of PTSD and some references in the evidence to preservice and inservice stressful events. 

The Veteran's compensable service-connected disabilities are asthma, rated 30 percent, and onychomycosis of the right great toe, rated 10 percent, yielding a combined disability rating of 40 percent which does not met the criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  The evidence received indicates that she has not worked since 2007 and receives "SSDI" for a nonservice-connected bipolar disorder.  Thus, the evidence does not raise an implied or informal claim for a TDIU rating.  See Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009) (VA must consider a TDIU rating when there is "cogent evidence of unemployability."). 

The issue of service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  Chronic tinnitus is not shown.  

2.  Other than an isolated complaint of low back pain during service, which is not shown to have been other than acute and transitory, a chronic back disorder of service origin is not shown; and there is no radiological evidence of lumbar or lumbosacral arthritis.  

3.  A neck disorder, to include a cervical strain, is first shown after service and following two postservice injuries; and there is no radiological evidence of cervical or upper thoracic arthritis.  

4.  Throughout the pendency of the appeal, the Veteran's service-connected hearing loss of the right ear has been manifested by no more than auditory acuity Level I.  Prior to March 2, 2010, hearing loss in left ear was not service-connected.

5.  Since March 2, 2010, the Veteran's service-connected hearing loss of the right ear has been manifested by no more than auditory acuity Level I  and hearing loss of the left ear has been manifested by no more than auditory acuity Level I.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  A back disorder was not incurred in or aggravated by active service and arthritis may not be presumed to be of service origin.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010). 

3.  A neck disorder was not incurred in or aggravated by active service and arthritis may not be presumed to be of service origin.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010). 

4.  The criteria for an initial compensable rating for hearing loss in the right ear prior to March 2, 2010, are not met.  38 U.S.C.A. §§ 1155, 1160(a)(3), 5107(b) (West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85, 4.86, 4.87, Diagnostic Code 6100 (2010).  

5.  The criteria for an initial compensable rating for bilateral hearing loss since March 2, 2010, are not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  38 U.S.C.A. § 5103(a) requires VCAA notice be provided before an initial unfavorable adjudication, Pelegrini v. Principi, 18 Vet. App. 112 (2004), and notify claimants of (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with pre-adjudication VCAA notice by letter, dated in November 2005, prior to the RO adjudication of the service connection claims in September 2006.  She was notified of the evidence needed to substantiate a claim for service-connection and of the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on her behalf, any private, VA or other Federal records.  She was provided notice with respect to information as to effective dates and disability ratings in a March 2006 RO letter, and this also was prior to the September 2006 RO adjudication which is appealed.  See Dingess, Id.  

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  

However, as to the claims for initial compensable ratings for hearing loss in the right ear and for bilateral hearing loss, the appeal arises from the grants of service connection and assignments of initial ratings.  In other words, the appeal arises in part from the Veteran's disagreement with the initial ratings assigned following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3) (2010).  Therefore, as to the increased rating issues further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is not required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist

38 U.S.C.A. § 5103A requires VA to make reasonable efforts to assist the claimant in obtaining evidence needed for claim substantiation.  The RO has obtained the Veteran's service treatment records (STRs).  The Veteran's VA and private medical records are on file.  

The Veteran testified in support of the claims at a February 2011 videoconference.  

The Veteran has been afforded a VA examination addressing whether the claimed disorders are related to military service, as well as the severity of the service-connected hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

An April 2009 decision of an Administrative Law Judge of the Social Security Administration (SSA) shows that the Veteran was awarded disability due solely to psychiatric disability.  However, the entire records before the SSA are on file. 

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The service entrance examination was negative for any pertinent abnormality.  

A March 1995 service clinical record shows that the Veteran denied having a "ringing in the ear (tinnitus).  An undated clinical record noted that the Veteran complained of low back pain. 

The STRs show that in early December 1995 the Veteran had an upper respiratory infection (URI) and left cervical lymphadenitis.  Later that month she gave birth to a child, at which time she was given an epidural injection of analgesic medication at L3-4.  She had no subsequent complaints relative to her back.  

In July 1996 the Veteran had a lump on the back of her neck, off and on, for the last 9 days, which was non-tender.  She reported that it was a pea-sized lump.  The assessment was a papule of unknown etiology.  Another July 1996 clinical record shows that the Veteran denied having a "ringing in the ear (tinnitus)." 

The service separation examination in February 1997 was negative and there were no pertinent complaints in an adjunct medical history questionnaire.  

A report of a private June 2002 audiological evaluation noted no complaint of tinnitus but found that the Veteran had a sensorineural hearing loss.  

The Veteran underwent irrigation of the left ear on an emergency basis in June 2003.  There was no complaint of tinnitus.  

Private X-rays of the Veteran's cervical and upper thoracic spine in December 2004 were negative.  

In October 2005 M. R. A., D.O., of the Sunbury Primary Care facility reported that the Veteran had a history of a sensorineural hearing loss.  She had developed low back pain after having an epidural during her delivery of a child during service.  However, it was reported that "[a] review of my records does not show any evaluation for low back pain at this office between 2002 and the present time."  A review of those contemporaneous clinical records from that facility shows that, in addition to there being no complaints of tinnitus, in December 2004 the Veteran reported having done something to her neck.  She denied any history of trauma but the duration of her pain was 3 weeks.  After an examination the assessment was midline spinal pain at the process of the 1st thoracic vertebra or the seventh cervical vertebrae, which was likely as muscular strain or pull.  She was treated for a cervical strain in July 2005 after having been on a roller coast, followed by pain in the back and neck in the same area as before.  

In the Veteran's original claim for service connection, received in November 2005 she claimed service connection for tinnitus, neck disability, and back disability. 

An October 2007 VA outpatient treatment (VAOPT) record shows that the Veteran had a neck strain from a distant roller coaster related strain years ago.  In February 2008 she reported having ringing in each ear.  

Private X-rays of the Veteran's cervical spine in January 2008 were negative.  These were taken because of pain and a questionable fracture "status post motor vehicle accident" in that same month. 

A private progress note in May 2008 reflects that the Veteran did not have tinnitus.  

On VA orthopedic examination in October 2008 the Veteran reported that she was unsure when her neck strain had started but that it started after her military service. An opinion was rendered that it was less likely as not that the Veteran's neck strain was caused by treatment for "pharyngitis/lymphadenitis" during military service.  Pharyngitis/lymphadenitis was not a known cause of neck strain.  The Veteran had denied any neck pain during military service and admitted that the neck pain started after service.  It was also opined that it was less likely than not that the Veteran's current lumbar strain at the site of an epidural injection had its onset during military service because there was no mention of any back problems on the Veteran's service discharge examination and there was no current diagnosis or treatment for a lumbar strain in the medical record.  

On VA audiology examination in October 2008 no tinnitus was reported.  

On VA audiology examination in March 2010 there was no complaint of tinnitus.  

At the February 2001 videoconference the Veteran testified that she had had an epidural injection during service (during labor for her first child birth, page 21).  Although a person receiving such an injection is supposed to remain motionless, she had moved when she received her injection and ever since then she could feel a "grinding kind of thing" in her back.  She now had an area between her shoulders where she would have episodes of numbness.  Page 15.  She had 3 vertebrae in her neck which rubbed and grind.  This had caused her to be unsteady on her feet.  In August she had fallen taking a shower and had struck her tailbone and also injuring her hips and pelvis, resulting in chronic pain.  Page 16.  From the inservice epidural she had a small area in her back in which she experienced numbness, aching, and a grinding sensation.  Page 23.  Her recent fall (in August) on a soapy shower floor had aggravated her back condition.  Page 24.  However, she continued to experience the same symptoms she had had prior to that fall.  Page 25. 

The Veteran was hospitalized in August 2010 for a psychotic break.  At that time she could hear the spoken voice without difficulty and denied tinnitus. 

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: chronicity and continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document."  Savage, 10 Vet. App. 488, 496-97 (1997); (2) evidence of postservice continuity of the same symptomatology (lay testimony may be competent to show postservice continuity of symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.303.  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus and ordering a VA examination may be obligatory.  McLendon v. Nicholson, 20 Vet. App. 79, 81- 86 (2006).  

Tinnitus

Service connection has been granted for hearing loss in each ear on the basis of inservice exposure to acoustic trauma.  The presence of tinnitus in those with hearing loss from acoustic trauma is not unusual, particularly when, as in this case, the Veteran has a sensorineural hearing loss.  However, there is nothing in the record which provides a basis for concluding that tinnitus which might arise from inservice acoustic trauma would not develop or manifest until years later.  

In this case, there is no evidence of tinnitus during service, when the Veteran was exposed to acoustic trauma.  She had no complaints of tinnitus prior to filing her claim for service connection for tinnitus in 2005 and even in that claim she did not report the date of onset of the alleged tinnitus.  

The clinical records show only a single and isolated complaint of tinnitus in February 2008.  Thereafter, she did not report having tinnitus at the time of a private progress note in May 2008 or at the time of the October 2008 and March 2010 VA audiology evaluations.  In fact, at the time of the recent private hospitalization in August 2010 she denied having tinnitus.  

As a lay person, the Veteran is competent to attest to what she has personally experienced and, in some instances, this may be sufficient and adequate to substantiate that the claimed disability exists.  However, here, the Veteran's statements as to whether she even has or had had tinnitus are not consistent.  That is, she has only once reported in a clinical context that she has tinnitus but in other situations, such as the VA audiology evaluations, when it would be expected that she would report having tinnitus, she did not do so.  Equally important, the most recent clinical records show that she denies having tinnitus.  Accordingly, the Veteran's lay statements are insufficiently credible for the purpose of establishing that she now has tinnitus.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence must be both competent and credible). 

To be awarded service connection, though, it must be shown that the veteran actually currently has chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of present disability there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997).  This is the fatal deficiency in the Veteran's claim for service connection for tinnitus-sufficient proof that she currently has tinnitus.  

Back Disorder

There is an undated STR which notes a complaint of low back pain.  However, a review of the extensive STRs associated with the Veteran's birth of her first child, when she was given a lumbar epidural, reflect no complaints of back pain.  There are no further service records documenting complaints, signs, symptoms, history, treatment or diagnosis of any back disability.  Even a private physician noted that there was no record of an evaluation for low back pain from 2002 to 2005.  

The Board has considered the Veteran's testimony that she has had chronic low back pain since the inservice lumbar epidural injection.  However, it must also be observed that the October 2008 VA examiner opined that it was less likely than not that any current lumbar strain at the site of an epidural injection had its onset during military service because there was no mention of any back problems on the Veteran's service discharge examination and there was no current diagnosis or treatment for a lumbar strain in the medical record.  

The Board finds the reasoning expressed by the 2008 VA examiner to be persuasive and to outweigh the credibility of the Veteran's testimony that she has had continuous low back symptoms since her inservice lumbar epidural injection.  Thus, the preponderance of the evidence is against this claim and service connection for a back disability is not warranted.  

Neck Disorder

The STRs show no more than that the Veteran at one time during active service had an acute lump on her neck.  The service records are otherwise negative for any injury or, in fact, any pathology of the cervical spine.  The remainder of the evidentiary record clearly establishes that while the Veteran now has a chronic neck strain, it is of postservice origin.  In fact, the record shows that she had some type of neck injury in December 2004, as well as an injury while riding a roller coaster in July 2005, and from a vehicular accident in January 2008.  Moreover, a VA examiner opined that her cervical or neck disability was less likely as not related to any inservice treatment.  

The record is otherwise silent for evidence of either chronic neck disability during service or credible evidence of continuous neck symptoms since service.  Indeed, on VA examination in 2008 she reported that her neck strain had started after military service. 

Accordingly, there is no basis upon which the Board can find that any current neck disability which the Veteran now has is in any way related to her military service.  Thus, the preponderance of the evidence is against this claim and service connection for a neck disability is not warranted.  

Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

The assignment of a disability rating for hearing impairment is devised by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  

A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.   38 C.F.R. § 4.85(a) and (d).  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Under 38 U.S.C.A. § 1160(a)(3), if the service-connected ear is 10 percent or more disabling, hearing impairment of the nonservice-connected ear is considered in assigning the rating.  See also 38 C.F.R. § 3.383(a)(3). 

For the period from November 3, 2005, to March 1, 2010, when hearing loss only in the right ear was service-connected, for the hearing loss in the service-connected right ear to be rated 10 percent, for use in determining the hearing loss in both ears, the hearing acuity would have to be at Level X or XI.  

An initial compensable evaluation for hearing loss in the right ear prior to March 2, 2010

On VA audiology examination in October 2008 audiometric testing yielded, decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
35
35
25
20
29
Right
35
40
35
35
36

Speech recognition, using the Maryland CNC test, was 96 percent in the right ear and 96 percent in the left ear.  The Veteran reported that she had difficulty understanding people in all listening situations.  She reported that her hearing loss had caused to her tune out conversations because she had so much difficulty understanding speech.  She avoided situations in which there were crowds.  

Because the Veteran's left ear was not service connected prior to March 2, 2010, and his hearing acuity in the right ear does not meet the criteria for a 10 percent rating, his left ear is designated a Roman Numeral I.  38 C.F.R. §§ 3.383(a), 4.85(f).  For the right ear, the average puretone threshold of 38 decibels, along with speech discrimination percentage of 94, warrant designations of Roman Numeral I, respectively, under Table VI of 38 C.F.R. § 4.85, because the average puretone threshold of 36 lies between 0 and 41 decibels, and the speech discrimination ability of 96 percent lies between 92 and 100 percent.  Under Table VII of 38 C.F.R. § 4.85, where the service-connected right ear is either Roman Numeral I and the nonservice-connected left ear is also Roman Numeral I, the appropriate rating is 0 percent under DC 6100.  

The puretone threshold was not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz and, so, the provisions of 38 C.F.R. § 4.86(b) are not applicable.  Also, the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 decibels or more and, so, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86(a).  Also, the October 2008 examiner did not certify that the use of speech discrimination scores was not appropriate.  Thus, 38 C.F.R. § 4.85(c) is also not applicable.  

VA audiologists are to describe the effect of a hearing disability on a claimant's occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the 2008 VA examiner noted that the Veteran reported having difficulty understanding people in all listening situations, tuning out conversations, and avoided situations in which there were crowds.  

The Veteran has not otherwise specifically described any adverse impact upon her ability to work, other than to mention difficulty in conversations, which is encompassed in the noncompensable disability rating currently assigned.  Accordingly, this is sufficient to comply with the applicable VA policies.  See Martinak, Id. (VA audiologist's indication in report that veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).

An initial compensation evaluation for bilateral hearing loss since March 2, 2010

On VA audiology examination in March 2010 audiometric testing yielded, decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
45
30
30
20
31
Right
40
35
35
40
38

Speech recognition score, using the Maryland CNC test, was 94 percent in the right ear and 96 percent in the left ear.  An addendum noted that the Veteran's hearing loss challenged her to hear and understand normal conversational level speech.  Her speech recognition scores were individually excellent in each ear, without visual or contextual cues.  She continued to use hearing aids and was expected to understand speech significantly better with the hearing aids than without them, especially with the assistance of visual and contextual cues.  She would be expected to have difficulty hearing even with hearing aids in adverse listening environments, i.e., with background noise or on a telephone but with hearing aids it was expected that, without consideration of any other service-connected disability, she should would be employable in non-adverse listening environments.  In sum, there was no significant effect occupationally, and no effect upon her usual activities of daily living.  

At the February 2011 videoconference the Veteran testified that she used hearing aids and that her hearing loss was progressively worsening, causing her to have to turn up the volume of a television and speaking louder. Page 19.  Her hearing loss was worse in her right ear.  If someone was making noise in a room or there was otherwise background noise, she had more difficulty hearing.  Page 20.  

When the Veteran was hospitalized in August 2010 for a psychotic break it was noted that she could hear the spoken voice without difficulty.  

On testing in March 2010, the pure tone thresholds in the right ear yielded an average decibel loss rounded to 38.  Pure tone thresholds in the left ear yielded an average decibel loss rounded to 31.  Speech recognition or discrimination was 94 percent in the right ear and 96 in the left ear. 

The findings for the right ear yield a numerical designation of I under TABLE VI as the average puretone decibel loss of 38 is in the range of between 0 and 41 and the speech discrimination score of 94 percent is the range of between 92 and 100 percent. 

The findings for the left ear yield a numerical designation of I under TABLE VI as the average puretone decibel loss of 31 is in the range of between 0 and 41 and the speech discrimination score of 96 percent is the range of between 92 and 100 percent. 

Entering the numeral designations of I and I to TABLE VII yields a noncompensable disability rating under Diagnostic Code 6100. 

The puretone thresholds were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear and, so, the provisions of 38 C.F.R. § 4.86(b) are not applicable.  Also, the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 decibels or more in either ear and, so, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86(a).  Also, the March 2010 examiner did not certify that the use of speech discrimination scores was not appropriate.  Thus, 38 C.F.R. § 4.85(c) is also not applicable.  

The examiner in 2010 concluded that there was no significant effect occupationally, and no effect upon her usual activities of daily living.  This is in keeping with the finding during the recent August 2010 hospitalization that the Veteran was able to hear the spoken voice without difficulty.  

Accordingly, this is sufficient to comply with the holding in Martinak, Id.

Extraschedular Entitlement

Where the schedular criteria for an increased rating are not met, entitlement to the benefit may be established if it is determined that the case presents such an exceptional disability picture that the benefit should be awarded on an extraschedular basis.38 C.F.R. § 3.321(b)(1). 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The schedular criteria provide for disability evaluations rating from noncompensable to 100 percent based on thorough audiometric testing.  Also, the Board finds that the Veteran's disability picture is not so exceptional or unusual as to render impractical the application of the regular schedular standards.  And, so the schedular rating criteria are adequate.  For this reason, the Board finds no basis to refer this case for consideration of an extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App.337 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir.).

The Board finds that since the claim for service connection was filed in November 2005 the Veteran's service-connected hearing loss, both when only one ear was service-connected for hearing loss and when both ears were service-connected for hearing loss, has not been compensably disabling, so her rating cannot be "staged" because this represents her greatest level of functional impairment attributable to this condition during that time period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Here, the preponderance of the evidence is against the claim for a compensable evaluation for the service-connected hearing loss at any time and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus, a back disorder, and a neck disorder is denied.  

An initial compensable evaluation for hearing loss in the right ear prior to March 2, 2010, is denied. 

An initial compensation evaluation for bilateral hearing loss since March 2, 2010, is denied.  


REMAND

It is undisputed that the Veteran took Prozac for depressive symptoms for a period of time prior to her military service.  Attempts by the RO to obtain those records have been unsuccessful. 

The STRs show that a psychiatric evaluation on the March 1994 service entrance examination was normal and there were no complaints of a psychiatric nature in an adjunct medical history questionnaire.  She underwent a psychiatric evaluation in July 1995.  The diagnosis was an adjustment disorder with depressed mood, and not disqualifying dependent traits.  The service discharge examination was normal and there were no complaints of a psychiatric nature in an adjunct medical history questionnaire.  

A September 2006 VA psychiatric examination yielded a diagnosis of a depressive disorder, not otherwise specified, and an opinion that she had been treated prior to service for depressive symptoms and again seen during service because of difficulty from a break-up with a fiancé.  It was concluded that the depression she experienced now was most likely related to the episodes of depression she experienced throughout her lifetime.  

An April 2009 decision of an Administrative Law Judge of the Social Security Administration shows that the Veteran was awarded disability due solely to psychiatric disability but that she reported "sexual trauma during her military service."  The diagnoses included PTSD.  

The recently received medical records show that the Veteran was hospitalized in August 2010 for a psychotic break after smoking marijuana which had been laced with formaldehyde.  In a March 2011 statement from Dr. J. L. N, a psychiatrist, it was reported that after a brief period of treatment with Prozac prior to service (and the record suggests she may have been abused prior to service) the Veteran's symptoms had resolved and that she was psychiatrically clear upon service entrance but had developed mood swings and severe depression during service for which she was psychiatrically evaluated.  It was felt that it was more likely than not that her current bipolar disorder commenced during and was due to military service.  

The aspect of a personal (or sexual) assault has, as yet, not been addressed by the RO.  This is significant in light of the evidence suggesting that the Veteran had several stressful events prior to military service, including possible personal or sexual assault in her childhood.   At the videoconference the Veteran did not set forth any details or even mention a personal or sexual assault during active service.  Thus, further information and clarification of this matter is in order (since some of the private clinical records suggest that she may have had preservice stressors). 

Also, at the videoconference it was alleged that the RO had neither addressed nor rebutted the presumption of soundness at service entrance.  Page 4 of that transcript.  She had made a suicide attempt during service but had not done so prior to service. Pages 10 and 11.  

A clear diagnosis of PTSD by a mental-health professional will, unless shown by evidence to the contrary, be presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Generally, an opinion of a mental health professional based on a postservice examination of the veteran cannot be used to establish the occurrence of the stressor.  Cohen, at 142, (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); and Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  

When PTSD is based on in-service assault, evidence from sources other than the service records may corroborate an account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (formerly § 3.304(3)). 

Additionally, evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

Furthermore, pertinent provisions of Manual M21-1 specifically address the types of documentation that may be used to corroborate the occurrence of a stressor where the alleged stressor event is a physical assault. See M21-1, Part III, Change 49 (February 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is based on in-service assault without first advising the claimant that evidence from sources other than the Veteran's service records or that evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him/her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  As well, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that an assault occurred.  38 C.F.R. § 3.304(f)(5). 

The attention of the RO is drawn to the recent holding by the United States Court of Appeals for the Federal Circuit that in claims for service-connection for PTSD based on an inservice personal assault under 38 C.F.R. § 3.304(f)(5) [formerly § 3.304(f)(3)] a medical opinion diagnosing PTSD based on a history recited by a Veteran may be used to establish that the stressor occurred when weighed with all evidence of record but such a diagnosis or opinion does not, by itself, establish that the stressor occurred or preclude VA from finding that there was no stressful event.  Menegassi v. Shinseki, No. 2010-7091, slip op. (Fed.Cir. April 21, 2011).  

Thus, this case is remanded to the RO to ensure that it has strictly complied with the above described notification requirements of 38 C.F.R. § 3.304(f)(5).

Also, as the matter in this case potentially involves service connection on the basis of aggravation of a pre-service disability, this remand will afford the RO the opportunity to apply a precedent opinion of the VA Office of General Counsel and a decision by the United States Court of Appeals for Veterans Claims, both issued after the April 2002 statement of the case in the present matter.  See Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC No. 3-2003 (July 16, 2003), holding that the presumption of soundness may only be rebutted by showing clear and unmistakable evidence of both pre-service existence and no in-service aggravation.  Initial consideration of these principles by the RO, rather than the Board, will avoid any potential prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Veteran should also be afforded a comprehensive VA psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide her with notice of the purpose of this remand and afford her the opportunity to provide any additional specific information pertaining to any alleged personal assault or sexual assault that she sustained prior to and during active service, particularly informing her of the probative value of any detailed information regarding dates, places, detailed descriptions of events, and/or identifying information concerning any other individuals who witnessed or were involved in the events, including their names, ranks, units of assignment and any other identifying detail.  The Veteran must be advised that when furnishing details of claimed stressful events, she must at a minimum specify precise dates or no more than a 60-day time period in which the alleged stressor occurred.  The Veteran should also be advised that she is free to identify and/or submit other information in support of her claim. 

2.  Take the necessary steps to contact the appropriate authority or source to confirm the occurrence of specific stressors as to which the Veteran has provided sufficient information.  

3.  Arrange for the Veteran to be afforded a VA psychiatric examination.  The claim folders must be provided to the examiner and review of such should be reflected in the completed examination report.  All necessary tests and studies should be accomplished.  

The examiner should specifically confirm or refute whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD and identify any other existing psychiatric disabilities.  The examiner should furnish an opinion as to whether it is more likely than not or less likely than not that each currently diagnosed psychiatric disability, to include PTSD, is etiologically related to the Veteran's active service.  

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

If PTSD is diagnosed, the examiner should clearly identify the claimed events that are considered stressors supporting the diagnosis, and the examiner should fully explain why such stressors are considered sufficient under the standards of the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  A complete rationale for any opinion expressed must be provided. 

If the examiner finds that the Veteran has a current psychiatric disability, the examiner should, based on a review of the clinical history documented in the claims folder and the examination of the Veteran, provide an opinion as to whether any current acquired psychiatric disability had its onset during active service.  

In particular, the examiner should opine whether the Veteran now has PTSD and, if so, whether it had its onset during active service (from inservice personal or sexual trauma) or pre-existed active service (from preservice personal or sexual trauma).  

The examiner should opine whether the Veteran now has any other chronic acquired psychiatric disorder and, if so, whether it had its onset during active service or pre-existed active service.  

As to any chronic acquired psychiatric disorder found to have pre-existed active service an opinion should be rendered as to whether it was aggravated (i.e., did it undergo permanent worsening, as opposed to temporary flare-ups) in service.  

Specifically, the examiner should opine whether the Veteran incurred a chronic acquired psychiatric disorder prior to active service, to include PTSD from any preservice personal or sexual assault, or a depressive disorder?  

If the Veteran incurred a chronic acquired psychiatric disorder prior to active service, to include PTSD from any preservice personal or sexual assault, or a depressive disorder, was there a worsening of that preexisting psychiatric disorder, to include any pre-existing PTSD, during the Veteran's period of active duty service?  

In making this assessment, the examiner is asked to specify whether the Veteran had temporary or intermittent symptoms due to any preexisting psychiatric disorder during service; or, whether there was a permanent worsening of the underlying pathology of that preexisting psychiatric disorder during service, resulting in any current disability. 

If there was a permanent worsening of the underlying pathology of any preexisting psychiatric disorder during service, was such a worsening: (1) due to the natural progress of that condition; or, (2) due to any incident or event during service, to include any personal or sexual assault during active service?

The examiner should also opine as to whether it is it at least as likely as not (a 50 percent probability or greater) that any psychosis was manifested within year from service discharge in February 1997?

The rationale for any and all opinions expressed should by fully explained with a complete written discussion of the pertinent record evidence (lay and medical) contained in the claims folder and/or sound medical principles which were relied upon in the study of this case.  In other words, a medical opinion that is cursory and conclusory in nature will not suffice.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor.   

4.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After the above development has been completed, readjudicate the claim.  In adjudicating the claim the RO should apply the principles set forth in Cotant, 17 Vet. App. at 116 (2003); VAOPGCPREC No. 3-2003 as to rebutting the presumption of soundness and any presumption of aggravation.  

If the benefit sought remain denied, furnish the Veteran, and representative, a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


